1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                 ***

6     DARREN L. McCOY,                                  Case No. 3:20-cv-00018-MMD-WGC

7                                        Petitioner,                  ORDER
             v.
8
      WILLIAM A. GITRE, et al.,
9
                                     Respondents.
10

11          This habeas matter is before the Court on pro se Petitioner Darren L. McCoy’s

12   failure to comply with the prior Order (ECF No. 4).

13          In January 2020, he submitted a Petition for Writ of Habeas Corpus (ECF No. 1-1)

14   and an Application to Proceed In Forma Pauperis (“IFP Application”) (ECF No. 3). On

15   January 24, 2020, the Court denied the IFP Application without prejudice as incomplete

16   and ordered McCoy to show cause in writing why this action should not be dismissed as

17   untimely. (ECF No. 4.) The Court instructed him to either pay the $5.00 filing fee or file a

18   complete IFP Application within 45 days. McCoy was warned that his failure to timely and

19   fully comply with the order would “result in the dismissal of this action without prejudice

20   and without further advance notice.” (Id. at 5.) However, McCoy did not comply with the

21   order by filing a response to the order to show cause or resolving the filing fee, and the

22   45-day deadline expired.

23          To date, McCoy has not filed a response to the order to show cause or IFP

24   Application, resolved the filing fee, or taken any other action to prosecute this case.

25          It is therefore ordered that:

26          1. Petitioner Darren L. McCoy’s Petition for Writ of Habeas Corpus (ECF No. 1-1)

27                is dismissed without prejudice based on his failure to comply with the Court’s

28                order or the Local Rules.
1    2. A certificate of appealability is denied as jurists of reason would not find the

2       Court’s dismissal of the petition to be debatable or wrong.

3    3. Pursuant to Rule 4 of the Rules Governing Section 2254 Cases, the Clerk of the

4       Court will add Nevada Attorney General Aaron D. Ford as counsel for

5       Respondents and informally serve the Nevada Attorney General by directing a

6       notice of electronic filing of this order to his office. No response is required from

7       Respondents other than to respond to any orders of a reviewing court.

8    4. The Clerk of the Court is instructed to enter final judgment accordingly and close

9       this case.

10   DATED THIS 9th day of April 2020.

11

12
                                        MIRANDA M. DU
13                                      CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                            2
